DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction mailed to applicant on 09/30/2022, applicant has made an election of Invention I in the reply filed on 10/26/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As a result of applicant’s election, claims 1-16 are examined in the present office action, and claims 17-20 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 17-20 will be rejoined if the independent claim 17 has all features of the independent claim 1 if the claim 1 is later found as an allowable claim.
Drawings
The drawings contain six sheets of figures 1-6 were received on 09/17/2020.  These drawings are objected by the examiner for the following reasons.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters which are not mentioned in the description.  
First, reference characters of “1”, “2”, “3”, “10”, “14” and “18” as shown in each of figures 4 and 5 ; and
Second, the reference characters of “0”, “00”, “10” and “100,10” as shown in figure 6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following reasons.
First, the reference character “1” has been used to designate a distance between a display and a reflector; a reflector; and a distance between a focal plane and a lens system as shown in each of figures 4 and 5; 
Second, the reference of “10” has been used to designate a display and a lens system as shown in each of figures 4 and 5 and a cross as shown in figure 6; and 
Third, the reference “00” has been used to designate a (left) area in the area numbered as “0” and an area having the cross numbered as “10”Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following references which are mentioned in the description.
First, the references of “190” and “192” as mentioned in paragraph [0044];
Second, the reference of “196” as mentioned in paragraph [0045]; and 
Third, the references of 200”, “202” and “600” as mentioned in paragraph [0050]  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: a) Paragraph [0001]: on line 2 of the paragraph, 2019, pending, which” should be changed to --2019, now U.S. Patent No. 9,939,229, which--; b) Paragraph [0034]: on line 14 of the paragraph, “2017, the disclosure” should be changed to –2017, now U.S. Patent No. 9,939,229, the disclosure--; c) Paragraph [0045}: the description regarding to the direction of reflected light ray with respect to the optical axis for different angles as disclosed in the paragraph, lines 2-7 of the paragraph is confusing. In particular, why does the direction of reflected light ray still “substantially parallel with the optical axis” when the angles of the mirrors are different from each other? There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Objections
Claims 1-16 are objected to because of the following informalities.  Appropriate correction is required.
a) In each of claims 1 and 10: on line 3 of each claim, the use of term “and” is not proper because the claim still has a display system after the ocular system. Should the term “and” appeared on line 3 be deleted and the term of --and-- should be added after “a focal plane;” on line 5?
b) In claim 10: on line 11, the feature thereof “the sum” lacks a proper antecedent basis. Should the terms thereof “the sum” be changed to --a sum--?
c) In claim 16: on line 2, “an LCD, e-ink, plasma, a light emitting diode (LED” should be changed to --an LC, an e-ink, a plasma, a light emitting diode (LED)--, see the use of similar language provided in paragraph [0044] of the specification.
d) The remaining claims are dependent upon the objected base claims and thus inherit the deficiencies thereof.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “an objective system” and “an ocular system” as recited in each of claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected because the disclosure, as originally filed, does not provide support for the arrangement of a reticle at the second focal plane of the riflescope as recited in the claim.
Applicant is respectfully invited to review the disclosure, as originally filed, in particular, paragraphs [0030], [0033], [0044] and [0046]-[0049] and figs. 2 and 4-5 which discloses that the reticle (170) is arranged/located at a first focal plane (142) of the riflescope. The disclosure, as originally filed, does not disclose/support for the arrangement of a reticle at the focal plane with the features regarding to distances as recited in the claim. 
Applicant is respectfully invited to review the base claim 10 on lines 4-5 and 8 which claims that the focal plane is located/positioned at a first distance from the ocular system. Applicant is also invited to review the disclosure, as originally filed, in particular, in paragraphs [0046] and [0048] and figs. 4-5 which discloses that the first distance “d1” is a distance from the second focal plane (144) to a point on the optical axis intersecting (a plane defined by) an entrance lens surface of the first lens element of the ocular system. With the teachings/description as provided in the disclosure, as originally filed, then the disclosure, as originally filed, does not disclose/support for the arrangement of a reticle (170) at the focal plane with the features regarding to distances as recited in the claim. 
Claims 6-7 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an arrangement of a display system having a display and a mirror wherein the display system is located between a focal plane and a point of the entrance lens surface of the ocular system, see paragraphs [0046] and [0049] and figs. 4-5, does not reasonably provide enablement for an arrangement of a display system having a display and a mirror wherein the display system is located between a focal plane and a point of the ocular system as recited in the feature thereof “the effective distance … a point associated with the ocular system” as recited in the claim on lines 1-2. The mentioned claimed feature is understood as any point of the ocular system which point is located/associated within the ocular system, for instance. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claim.
b) Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an arrangement of a display system having a display and a mirror wherein the display system is located between a focal plane and a plane passing through a point of the entrance lens surface intersected the optical axis of the ocular system, see paragraphs [0046] and [0049] and figs. 4-5, does not reasonably provide enablement for an arrangement of a display system having a display and a mirror wherein the display system is located between a focal plane and a plane of the ocular system as recited in the feature thereof “the effective distance … a point associated with the ocular system” as recited in the claim on lines 1-2. The mentioned claimed feature is understood as any plane of the ocular system which plane is passed/associated within the ocular system, for instance. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claim.
c) Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element a) above.
d) Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element b) above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,480,901. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 10-13 are read from the features of the Patent claim 1.
Claims 1-9, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,480,901 in view of  Edwards et al (US Publication No. 2013/0279013, submitted by applicant).   
All features of the riflescope as recited in present claims 1-9 are disclosed in the features of the Patent claims 1-5 except the feature that the effective distance from the display to the ocular system defines a folded optical path as recited in present claims 1 and 5.
In particular, all features recited in present claims 1, 4 and 6-7 are disclosed in features of Patent claim 1 except the feature that the effective distance from the display to the ocular system defines a folded optical path as recited in present claims 1 and 5; the features of present claim 2 are disclosed in Patent claim 2; the features of present claim 3 are disclosed in Patent claim 3; the features of present claim 8 are disclosed in Patent claim 4; and the features of present claim 9 are disclosed in Patent claim 5.
Regarding to an arrangement of a display system having a display and a reflective element between a focal plane of a riflescope and an ocular system wherein the effective distance from the display to the ocular system defines a folded optical path is disclosed in the art as can be seen in the riflescope provided by Edwards et al. In particular, Edwards et al discloses a riflescope having an objective system (16), an ocular system (24) and a display system (32) wherein the display system is located between a second focal plane (22) of the riflescope and the ocular system, see paragraphs [0027]-[0029] and fig. 1. Regarding to the structure of the display system (32), in paragraphs [0027]-[0029] and shown in figs. 1 and 3, the display system comprises a display (46) and a reflective element (36) wherein light from the display is reflected by the reflective element (36) to an observer (8) via a folded optical path. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the riflescope as defined in Patent claims 1-5 by using a display system having a display and a reflective element wherein light from the display is reflected by the reflective element (36) to an observer (8) via a folded optical path as suggested by Edwards et al for the purpose of obtaining a compact riflescope.
Regarding to the feature that the image provided by the display includes information related to a target, an atmosphere condition or an environment condition as recited in present claim 9, such feature is disclosed by Edwards et al as can be seen in paragraph [0030].
20.	Claims 14 and 16, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,480,901 in view of  Edwards et al (US Publication No. 2013/0279013, submitted by applicant).  
All features of the riflescope as recited in present claims 10-13 are disclosed in the features of the Patent claims 1-5.
Regarding to present claims 14 and 16, it is noted that the Patent claims 1-5 does not discloses that the ocular system comprises one or more lens as recited in present claim 14 and the display comprises a LCD as recited in present claim 16.  
However, a riflescope having an objective system, an ocular system and a display system having a display and a reflective element between a focal plane of a riflescope and an ocular system wherein the ocular system having one or more lenses and the display is a LCD is disclosed in the art as can be seen in the riflescope provided by Edwards et al. In particular, Edwards et al discloses a riflescope having an objective system (16), an ocular system (24) and a display system (32) wherein the display system is located between a second focal plane (22) of the riflescope and the ocular system, see paragraphs [0027]-0030] and fig. 1. Regarding to the structure of the ocular system, in paragraph [0027] and shown in fig. 1, the ocular system (24) comprises one or more lenses, and regarding to the display system, in paragraph [0030], the display (46) of the display system (32) comprises a LCD. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the riflescope as defined in Patent claims 1-5 by using an ocular system having one or more lenses ad a display system having a display and a reflective element wherein the display is in the form of a LCD light as suggested by Edwards et al for the purpose of proving information to a user via the display system with ability of providing detailed information, and an ocular system having more than one lenses to increase the ability of correction image aberration. 
21.	Claim 15, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,480,901 in view of  Stockdill (US Patent No. 9,429,390).  
All features of the riflescope as recited in present claim 15 are disclosed in the features of the Patent claims 1 and 6 except the feature that the reticle is positioned at the (second) focal plane of the riflescope. In particular, while the Patent claim 6 recites a reticle; however, the claim does not positively disclose that the reticle is disposed at the (second) focal plane as claimed in present claim 15.
However, a riflescope having an objective system, an ocular system and a reticle disposed either at a first focal plane or a second focal plane of the riflescope is disclosed in the art as can be seen in the riflescope provided by Stockdill. In particular, Stockdill discloses a riflescope (20) having an objective system (22), an ocular system (32) and a reticle (46) wherein the reticle is disposed at either a first focal plane (52) or a second focal plane (545) of the riflescope, see column 4, lines 34-61. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the riflescope as defined in Patent claims 1 and 6  by using a reticle in a second focal plane of a riflescope as suggested by Stockdill to meet a particular application.
Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claims 1-16, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (US Patent No. 6,498,902) in view of Edwards et al (US Publication No. 2013/0279013) (both submitted by applicant).
Kanai discloses an optical device such as a finder of a camera, see column 1.
a) Regarding to present claims 1, 5 and 10, the finder of the camera as described in column 3 and shown in fig. 1 comprises the following features:
a) an objective system (L);

b) an ocular system (15) wherein the objective system and the ocular system defining at 

least a focal plane (21, 23);

c) a display system (30) disposed between the ocular system (15) and the focal plane 

(21) wherein the display system (30) comprising a display (31) and a reflective element (33) 

which display system is configured to project an image to the ocular system (15);

d) the display (31) is positioned an effective distance from the ocular system (15) 

wherein the effective distance defining a folded optical path configured to render the image 

perceivable to a user of the riflescope which further comprises the following features:

d1) the focal plane (21) is positioned a first distance from the ocular system (15);

d2) the display (31) is positioned a second distance from the reflective element; and

d3) the reflective element (33) is positioned a third distance from the ocular system; and

d4) the sum of the second distance and the third distance is approximately equal to the 

first distance. See column 4, lines 42-50.

The only feature missing from the optical device provided by Kanai is that Kanai does 

not clearly disclose that the objective system is positioned at a first end of a main tube, and the 

ocular system is located at a second end of the main tube.

However, it is known to one skilled in the art that any optical device such as a riflescope 

comprises a main tube which is used to support optical elements used to constitute the optical 
device. A typical optical device having a main tube for supporting optical elements including an 

objective system at a first end of the main tube and an ocular system at the second end of the 

main tube is provided by Edwards et al, see paragraph [0027] and fig. 1 in which the optical 

device (10) comprises a main tube (14) for supporting an object system (16) at a first end of the 

main tube and an ocular system (24) at a second end of the main tube. Thus, it would have 

been obvious to one skilled in the art before the effective filing date of the invention to use a 

main tube for supporting optical elements as suggested by6 Edwards et al in the optical device 

provided by Kanai for the p[purpose of protecting the optical elements from damage by 

environment factors such as moisture, dusk, …

b) Regarding to present claims 2 and 13, the display (31) is configured to emit light in a 

direction that is substantially perpendicular to an optical axis of the optical device.

c) Regarding to present claim 3, the reflective element (33) is oriented at an angle of 

approximately 45 degrees relative to the display (31).

d) Regarding to present claim 4, the reflective element (33) is a prism.

e) Regarding to present claims 6, 7, 11 and 12, the effective distance extends from the 

display (31) to a point/a plane associated with the ocular system (15).

f) Regarding to present claim 8, both the display (31) and the reflective element (33) are 

disposed on a common side of an optical axis extending from the objective system (L) through 

the ocular system (15).

g) Regarding to present claim 9, the image includes information for the user wherein the 

information including a distance to a target, see Edwards et al in paragraph [0028].

h) Regarding to present claim 14, the ocular system (15) comprises two lenses.

i) Regarding to present claim 15, there is  a reticle disposed within the focal plane, see 

Edwards et al, paragraph [0027].

i) Regarding to present claim 16, the display comprises an LCD, see Edwards et al in 

paragraph [0030].
Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent No. 8,860,831 is cited as of interest in that it discloses an optical device having a main tube supporting an objective system, an ocular system and a display system.
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872